224 S.W.3d 672 (2007)
Cory J. NICOLSON, Appellant,
v.
Sheryl A. NICOLSON, Respondent.
No. WD 67069.
Missouri Court of Appeals, Western District.
June 12, 2007.
Barry A. Gilbert, Warrensburg, MO, for appellant.
Matthew C. Morgan, Warrensburg, MO, for respondent
Before BRECKENRIDGE, P.J., NEWTON and HOLLIGER, JJ.

ORDER
PER CURIAM.
Cory Nicolson appeals the trial court's judgment denying his motion to find Sheryl *673 Nicolson in contempt for violating the terms of the judgment dissolving the parties' marriage by refusing to allow him parenting time with his children in accordance with the terms in the parenting plan. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).